Title: From Thomas Jefferson to John Laval, 5 June 1822
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
June 5. 22.
I wrote to you on the 26th of Apr. requesting you to send me the Herodotus 3. v. Thucydides 2. v. Xenophon 5. v. & Plutarch 6. v. of the same format in 16s with the Dion Cassius formerly sent me.  the letter may have miscarried, or the books may have been sold. a line of information, to settle my expectations will be recieved as a favor. in the mean time accept my salutations of esteem and respect.Th: Jefferson[notation on PoC:] June 5. I recd his lre of May 11. and instantly wrote him that it rendd unnecessary any answer to the above.